Case: 12-10266     Document: 00512039224         Page: 1     Date Filed: 10/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 31, 2012
                                     No. 12-10266
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAMES KENNETH OWENS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 7:06-CR-12-1


Before DAVIS, JONES, and DENNIS, Circuit Judges.
PER CURIAM:*
        James Kenneth Owens, now federal prisoner # 35530-177, was convicted
of possession of five grams or more of cocaine base with intent to distribute and
was sentenced at the top of the guidelines imprisonment range to a 175-month
term of imprisonment and to a five-year period of supervised release. Owens’s
subsequent motion for a reduction of his sentence pursuant to 18 U.S.C.
§ 3582(c)(2) in light of Amendment 706 to the Sentencing Guidelines was denied.
Owens did not appeal that order.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10266    Document: 00512039224      Page: 2   Date Filed: 10/31/2012

                                  No. 12-10266

      After the Sentencing Commission adopted Amendment 750 to the
Sentencing Guidelines, which implemented the Fair Sentencing Act of 2010
(FSA) and revised the Guidelines applicable to offenses involving cocaine base,
Owens filed another motion for a reduction of his sentence under § 3582(c)(2).
The district court determined that Owens was eligible for a reduction of his
sentence but denied relief after considering Owens’s current motion and the
statutory sentencing factors. See 18 U.S.C. § 3553(a).
      In determining whether to reduce a sentence, the district court first
determines whether the defendant is eligible for a sentence modification. Dillon
v. United States, 130 S. Ct. 2683, 2691 (2010). If the court determines that a
defendant is eligible for a sentence modification, it must then consider the
applicable § 3553(a) factors to decide whether a reduction “is warranted in whole
or in part under the particular circumstances of the case.” Id. at 2692. A district
court has no obligation to grant § 3582(c)(2) relief. United States v. Henderson,
636 F.3d 713, 718 (5th Cir. 2011). Our review of the district court’s refusal to
lower Owens’s sentence under § 3582(c)(2) is for an abuse of discretion.
Henderson, 636 F.3d at 717.
      Owens complains that the district court should not have considered the
same factors in denying both of his § 3582(c)(2) motions and that it failed to
obtain a response from the Government before denying his latest motion. He
contends, without elaboration, that his Constitutional rights have been violated
and that the district court gave inadequate weight to his post-conviction
behavior and rehabilitative efforts.
      The district court was required to consider the statutory sentencing
factors, and it did so. See Dillon, 130 S. Ct. at 2692; see also § 3582(c)(2). No
abuse of discretion has been shown. See Henderson, 636 F.3d at 717-18. The
district court’s order is AFFIRMED.




                                        2